Name: Council Directive 90/118/EEC of 5 March 1990 on the acceptance of pure-bred breeding pigs for breeding
 Type: Directive
 Subject Matter: consumption;  agricultural activity;  trade policy;  means of agricultural production
 Date Published: 1990-03-17

 17.3.1990 EN Official Journal of the European Communities L 71/34 COUNCIL DIRECTIVE of 5 March 1990 on the acceptance of pure-bred breeding pigs for breeding (90/118/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (1) and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas Directive 88/661/EEC was particularly intended gradually to liberalize intra-Community trade in purebred breeding pigs; whereas, for this purpose, additional harmonization with regard to the acceptance of such animals for breeding purposes is necessary; Whereas the provisions concerning acceptance for breeding relate both to animals as well as their semen, ova and embryos; Whereas, in this respect, it is necessary to prevent national provisions relating to the acceptance for breeding purposes of pure-bred breeding pigs and their semen, ova and embryos from constituting a prohibition or restriction of intra-Community trade or an obstacle thereto whether in the case of natural service, artifical insemination or the taking of ova or embryos; Whereas pure-bred female pigs, their ova and embryos should be subject to no prohibition, restriction or obstacle in connection with breeding; Whereas artificial insemination constitutes an important technique for increasing the use of the best breeders and, hence, for improving the procine species; whereas in so doing, however, any impairment of the pedigree must be avoided, particularly with regard to male breeders, which must possess all guarantees of their genetic value and of their freedom from hereditary defects; Whereas it is necessary to make a distinction between the acceptance for artificial insemination of pure-bred breeding pigs and their semen which have undergone all the official tests laid down for their breed in a Member State and the acceptance of them solely for the purposes of official testing; Whereas it is useful to establish a procedure for solving, in particular, disputes that may arise in the assessment of the result of tests; Whereas the provision that semen, ova and embryos must be manipulated by officially approved staff is capable of providing the guarantees necessary for attaining the desired end; Whereas in the light of particular conditions currently existing in Spain and Portugal it is necessary to provide for a longer period for the implementation of this Directive in those Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall ensure that, without prejudice to animal health rules, there is no prohibition or restriction of or obstacle to:  the acceptance of pure-bred breeding female pigs for breeding,  the acceptance of pure-bred breeding male pigs for natural service,  the use of ova and embryos from pure-bred breeding female pigs. Article 2 1. A Member State may not prohibit, restrict or impede:  the acceptance for artificial insemination within its territory of pure-bred breeding male pigs or the use of their semen when those animals have been accepted for artificial insemination in a Member State on the basis of tests for monitoring their performance and assessing their genetic value to be carried out in accordance with Commission Decision 89/507/EEC (2),  the acceptance for official testing of pure-bred breeding male pigs or the use of their semen within the quantitative limits necessary for the tests for monitoring their performance and assessing their genetic value to be carried out in accordance with Decision 89/507/EEG by officially approved associations or organizations. 2. Where implementation of the provisions of paragraph 1 would give rise to disputes, particularly with regard to interpretation of the tests, operators shall have the right to seek the opinion of an expert. In the light of the expert's opinion, measures may be adopted at the request of a Member State in accordance with the procedure laid down in Article 4. 3. The general rules for implementing paragraph 2 shall, where necessary, be adopted in accordance with the procedure set out in Article 4. Article 3 Member States shall ensure that, without prejudice to animal health rules, for marketing, the semen, ova and embryos are collected, treated and stored by an officially approved centre or officially approved staff. Article 4 Where the procedure laid down in this Article is to be followed, the Standing Committee on Zootechnics, set up by Decision 77/505/EEC (3) shall act in accordance with the rules set out in Article 11 of Directive 88/661/EEC (4). Article 5 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by not later than 1 January 1991. They shall forthwith inform the Commission thereof. However, the Kingdom of Spain and the Portuguese Republic shall have an additional period of time of two years within which to comply with this Directive. Article 6 This Directive is addressed to the Member States. Done at Brussels, 5 March 1990. For the Council The President J. WALSH (1) OJ No L 382, 31. 12. 1988, p. 36. (2) OJ No L 247, 23. 8. 1989, p. 43. (3) OJ No L 206, 12. 8. 1977, p. 11. (4) OJ No L 382, 31. 12. 1988, p. 36.